 Case 19-14882-jkf       Doc 40
                            Filed 11/15/19 Entered 11/15/19 15:30:04 Desc Main
                            Document      Page 1 of 3
                  IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)
 IN RE:
 ANTHONY J. COSTANZO                                            BK. No. 19-14882-jkf
 KIMBERLY A. KATCHEN-COSTANZO
                                                          :
 AKA KIMBERLY A. KATCHEN                                        Chapter No. 13
                                                          :
                     Debtors
                                                          :
                                                          :
 U.S. BANK NATIONAL ASSOCIATION, NOT
                                                          :
 INDIVIDUALLY BUT SOLELY AS TRUSTEE
                                                          :
 FOR BLUEWATER INVESTMENT TRUST                                 11 U.S.C. §362
                                                          :
 2017-1
                                                          :
                      Movant
                                                          :
                 v.
                                                          :
 ANTHONY J. COSTANZO
                                                          :
 KIMBERLY A. KATCHEN-COSTANZO
                                                          :
 AKA KIMBERLY A. KATCHEN
                      Respondents

   MOTION OF U.S. BANK NATIONAL ASSOCIATION, NOT INDIVIDUALLY BUT
 SOLELY AS TRUSTEE FOR BLUEWATER INVESTMENT TRUST 2017-1 FOR RELIEF
                   FROM AUTOMATIC STAY UNDER §362

               Movant, by its attorneys, PHELAN HALLINAN DIAMOND & JONES, LLP, hereby

requests a termination of Automatic Stay and leave to foreclose on its mortgage on real property

owned by Debtors, ANTHONY J. COSTANZO and KIMBERLY A. KATCHEN-COSTANZO

AKA KIMBERLY A. KATCHEN.

               1.      Movant     is   U.S.    BANK       NATIONAL        ASSOCIATION,        NOT

INDIVIDUALLY BUT SOLELY AS TRUSTEE FOR BLUEWATER INVESTMENT TRUST

2017-1.

               2.      Debtors, ANTHONY J. COSTANZO and KIMBERLY A. KATCHEN-

COSTANZO AKA KIMBERLY A. KATCHEN are the owners of the premises located at 532 S

TANEY ST, PHILADELPHIA, PA 19146, hereinafter known as the mortgaged premises.

               3.      Movant is the holder of a mortgage on the mortgaged premises.

               4.      Debtors' failure to tender monthly payments in a manner consistent with the

terms of the Mortgage and Note result in a lack of adequate protection.

               5.      Movant wishes to institute foreclosure proceedings on the mortgage because of

Debtors' failure to make the monthly payment required hereunder.
 Case 19-14882-jkf        Doc 40   Filed 11/15/19 Entered 11/15/19 15:30:04 Desc Main
                                    Document       Page 2 of 3
               6.      The foreclosure proceedings to be instituted were stayed by the filing of the

instant Chapter 13 Petition.

               7.      As of October 28, 2019, Debtors have failed to tender post-petition mortgage

payments for the months of August 13, 2019 through October 13, 2019. The monthly payment

amount for the months of August 13, 2019 through October 13, 2019 is $3,236.33, for a total amount

due of $9,708.99. The next payment is due on or before November 13, 2019 in the amount of

$3,236.33. Under the terms of the Note and Mortgage, Debtors have a continuing obligation to remain

current post-petition and failure to do so results in a lack of adequate protection to Movant.

               8.      Movant,       U.S.     BANK        NATIONAL            ASSOCIATION,       NOT

INDIVIDUALLY BUT SOLELY AS TRUSTEE FOR BLUEWATER INVESTMENT TRUST

2017-1, requests the Court award reimbursement in the amount of $1,031.00 for the legal fees and

costs associated with this Motion.

               9.      Movant has cause to have the Automatic Stay terminated as to permit Movant

to complete foreclosure on its mortgage.

               10.     Movant specifically requests permission from the Honorable Court to

communicate with Debtors and Debtors' counsel to the extent necessary to comply with applicable

nonbankruptcy law.

               11.     Movant requests that if relief is granted that Federal Rule of Bankruptcy

Procedure 3002.1 be waived.

               WHEREFORE, Movant respectfully requests that this Court enter an Order;

               a.      Modifying the Automatic Stay under Section 362 with respect to 532 S

TANEY ST, PHILADELPHIA, PA 19146 (as more fully set forth in the legal description attached

to the Mortgage of record granted against the Premises), as to allow Movant, its successors and

assignees, to proceed with its rights under the terms of said Mortgage; and

               b.      Movant specifically requests permission from this Honorable Court to

communicate with Debtors and Debtors' counsel to the extent necessary to comply with applicable
 Case 19-14882-jkf       Doc 40   Filed 11/15/19 Entered 11/15/19 15:30:04                 Desc Main
                                  Document      Page 3 of 3
nonbankruptcy law; and

              c.     Waiving Federal Rule of Bankruptcy Procedure 3002.1; and

              d.     Granting any other relief that this Court deems equitable and just.

                                                   /s/ Thomas Song, Esquire
                                                   Thomas Song, Esq., Id. No.89834
                                                   Phelan Hallinan Diamond & Jones, LLP
                                                   1617 JFK Boulevard, Suite 1400
                                                   One Penn Center Plaza
                                                   Philadelphia, PA 19103
                                                   Phone Number: 215-563-7000 Ext 31387
                                                   Fax Number: 215-568-7616
October 31, 2019                                   Email: Thomas.Song@phelanhallinan.com
